DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-7, it is unclear what is meant by “a designated first operating operating range.”  Applicant’s disclosures is unclear as to what a first operating range is.  
As described in Applicant’s Specification, the first intended operating range is “an expected range of operation for the decoupling rings 5, 6, and may be experimentally, mathematically, or arbitrarily determined in advance (Page 6, lines 18-20),” “the first intended operating range may be determined based on the maximum speed of the blower motor 4 and any typically occurring external forces or vibrations which influence the vibration behavior of the blower motor 4 (Page 6, lines 23-26),” “first operating range is defined as a range of deformation amounts Page 7, lines 18-19,” “the first operating 
Regarding claim 14, the claims required that “at least one protrusion is provided as a full section.”  This is indefinite as it is unclear as to what constitutes “a full section.”  Is the protrusion provided as a full section of a portion of the decoupling unit, or does it make up the entirety of the decoupling unit?  Is it a full section of an ear corresponding to the asymmetric feature?  Further clarification is needed as the claim is unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bacile (2003/0080635).
With respect to claim 1, Bacile teaches a housing arrangement (Figures 1 and 3), comprising: a blower motor (14) including a rotation shaft (46) that traverses through an underside 5and a topside of the blower motor (14), the rotation shaft (46) being configured to mount a fan impeller thereupon ([0015], [0036]); a first housing part (74) that receives the blower motor (14); a second housing part (78) that covers the blower motor (14) received in the first housing part (74); 10a first decoupling unit (82) arranged circumferentially between the underside of the blower motor (14) and an inner bottom of the first housing part (74); and a second decoupling unit (86) arranged circumferentially between the topside of the blower motor (14) and an inner surface of the second housing part (78), wherein it is obvious that the spring stiffness of the first (74) and the second (78) decoupling units are issubstantially constant in an axial direction, a radial direction, or a normal direction, as the term “substantially constant” is vague in that it is defined in the Specification as “an acceptable amount of deviation in spring stiffness depending on the specific application”.  Further, Bacile discuses varying the compression range of the decoupling units/isolators #82/86 as desired ([0034]-[0035]), which level of compression will have a direct effect on the spring constant.  As is well known, an increase in compression of the isolators #82/86 will lessen the range of spring stiffness along various points along the isolators which are not identical to one another (i.e. a portions with or without protrusions of two portions having differing features of isolators #82/86 within an axial direction, a radial direction, or a normal direction).
	With respect to claim 2, Bacile teaches wherein it is obvious that a ratio between the spring stiffness of the first decoupling unit at any two 20arbitrary points (could be two 
	With respect to claim 3, Bacile teaches wherein a ratio between the spring stiffness of the first decoupling unit at any two 20arbitrary points (could be two points on diametrically opposed rib elements #218 at identical locations within said ribs #218, for example) within a designated first operating range of the first decoupling unit is between 0.8 and 1.25.  Because the two points referenced above include the same material thicknesses, dimensional and positioning, they will have essentially identical spring stiffnesses, which satisfies a designated first operating range ratio of between 0.8 and 1.25 as claimed.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	With respect to claim 4, Bacile teaches wherein it is obvious that a ratio between the spring stiffness of the second decoupling unit at any two 20arbitrary points (could be two points located on base #222 at one position between a first and second of the three notches #226 and another position between a second and third of the three notches #226, identically positioned within each respective set of notches) within a designated 
	With respect to claim 5, Bacile teaches wherein a ratio between the spring stiffness of the second decoupling unit at any two 20arbitrary (could be two points located on base #222 at one position between a first and second of the three notches #226 and another position between a second and third of the three notches #226, identically positioned within each respective set of notches) within a designated first operating range of the first decoupling unit is between 0.8 and 1.25.  Because the two points referenced above include the same material thicknesses, dimensional and positioning, they will have essentially identical spring stiffnesses, which satisfies a designated first operating range ratio of between 0.8 and 1.25 as claimed.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	With respect to Claim 6, Bacile is relied upon for the reasons and disclosures set forth above.  Bacile further teaches  wherein there is an obvious, but unspecified ratio between the spring stiffness of the first decoupling unit (82) and the spring stiffness of the second decoupling unit (86) over an entire designated first operating range of the 
	With respect to Claim 7, Bacile is relied upon for the reasons and disclosures set forth above.  Bacile further teaches  wherein there is an obvious, but unspecified ratio between the spring stiffness of the first decoupling unit (82) and the spring stiffness of the second decoupling unit (86) over an entire designated first operating range of the first and second decoupling units (82/86).  Bacile fails to explicitly teach wherein a ratio between the spring stiffness of the first decoupling unit and the spring stiffness of the second decoupling unit is between 0.8 and 1.25 over an entire designated first operating range of the first and second decoupling units.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein a ratio between the spring stiffness of the first decoupling unit and the spring stiffness of the second decoupling unit is between 0.8 and 1.25 over an entire designated first operating range of the first and second decoupling units, since it has 
	With respect to claim 8, Bacile teaches wherein at least one (86) of the first (82) and second (86) decoupling units includes a plurality of radially distributed protrusions (defined by protruding sections of base #222 between notches #226) oriented away from the blower motor (14).  
	With respect to Claim 9, Bacile is relied upon for the reasons and disclosures set forth above.  Bacile further teaches  wherein 25at least one of the first and second decoupling units (82/86) is made of an elastic polymer ([0031]), and the protrusions (defined by protruding sections of base #222 between notches #226) protrude an obvious, but unspecified distance. Bacile fails to explicitly teach the protrusions protrude between 1 mm and 10 mm.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide the protrusions protrude between 1 mm and 10 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	With respect to claim 11, Bacile teaches wherein the plurality of protrusions include protrusions (defined by protruding sections of base #222 between notches #226) that protrude in the radial direction as well as protrusions (234) that protrude in the axial direction.  
	With respect to Claim 12, Bacile is relied upon for the reasons and disclosures set forth above.  Bacile further teaches  wherein 25at least one of the first and second 
	With respect to claim 13, Bacile teaches wherein the first and second decoupling units (82/86) are each formed as circumferential elastic rings. 
	With respect to Claim 14, Bacile teaches  wherein 15the blower motor (14) includes at least one rotationally asymmetric feature (230) that is in contact with a particular decoupling unit (86) among the first (82) and second (86) decoupling units, the particular decoupling unit (86), formed as a ring, includes a corresponding rotationally asymmetric feature (226) so as to prescribe a predetermined positioning in 20the rotational direction between the blower motor (14) and the particular decoupling unit (86), and within the area of the rotationally asymmetric feature (226) of the particular decoupling unit (86), at least one protrusion is provided as a full section.  
wherein 15the blower motor includes at least one rotationally asymmetric feature that is in contact with a particular decoupling unit among the first and second decoupling units, the particular decoupling unit, formed as a ring, includes a corresponding rotationally asymmetric feature so as to prescribe a predetermined positioning in 20the rotational direction between the blower motor and the particular decoupling unit, and within the 
25	With respect to claim 15, Bacile teaches vehicle climatization device ([0013]), comprising: a housing arrangement (Figures 1 and 3) according to claim 1.
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bacile (2003/0080635) in view of Sullivan (3,939,369).
	With respect to Claim 10, Bacile is relied upon for the reasons and disclosures set forth above.  Bacile further teaches one or more  one or more protrusions (defined by protruding sections of base #222 between notches #226).  Bacile fails to teach wherein 30one or more of the protrusions has a hollow profile.  Sullivan teaches wherein it is known to provide a protrusion (36) within a motor device with a hollow profile in order to save weight and material (Col. 4, Lines 53-55).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Bacile, with the apparatus of Sullivan in order to save weight and material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to housing arrangement for blower motor are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/
Primary Examiner, Art Unit 2837